Case 1:19-cr-00064-SPW Document 23 Filed 08/06/20 Page 1 of 1

IN THE UNITED STATES DISTRICTCouRT [Fi |_LED
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION AUG 0 6 2020

Clerk, US District Court
District Of Montana

Billings
UNITED STATES OF AMERICA,
CR 19-64-BLG-SPW
Plaintiff,
Vs. ORDER
TERRY BRAINE,
Defendant.

 

 

Due to transportation issues by the U.S. Marshals Service,

IT IS HEREBY ORDERED that the hearing, pursuant to 18 U.S.C. § 4241
and 18 U.S.C. § 4247(d) presently set for Friday, August 28, 2020 at 2:30 p.m. is
VACATED and RESET for Thursday, October 1, 2020 at 9:30 a.m. in the

Snowy Mountains Courtroom at the James F. Battin U.S. Courthouse, Billings,

Montana.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the making of this Order.

DATED this 6 day of August, 2020.

Beacan tet.

SUSAN P. WATTERS
United States District Judge

 
